Citation Nr: 0432005	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Determination of proper initial rating for infectious 
hepatitis type A, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

The case initially came before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  Subsequently, the 
issues on appeal were remanded for additional development in 
July 2003.  At present, the issues are once again before the 
Board for appellate adjudication.

In addition, the Board notes that the veteran presented 
testimony during a personal hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) in August 2002.  A copy 
of the hearing transcript is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence showing that the 
veteran has a back disorder that is related to active 
service.

3.  The medical evidence does not show that the service-
connected infectious hepatitis type A is characterized by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  In addition, the evidence does not show this 
disability is characterized by daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The claimed back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for infectious hepatitis type A have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.112-4.114, 
Diagnostic Code 7345 (2004); 38 C.F.R. § 4.112-4.114, 
Diagnostic Code (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

However, in this case, for the reasons set forth below, the 
VA has complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for a back disorder, and for an increased 
initial rating for hepatitis, by way of a February 1999 
rating decision, a September 1999 statement of the case 
(SOC), a July 2003 Board remand, a February 2004 supplemental 
statement of the case (SSOC), and a January 2002, February 
2003 and November 2004 VA letters.  The appellant has been 
informed of the need to provide evidence showing that the 
claimed back disorder is related to active service, and that 
the service-connected hepatitis A is more severe than 
currently evaluated.  Finally, via the January 2002 and 
November 2004 VA letters, and the February 2004 SSOC, the 
veteran was provided with notice of specific notification 
requirements and information concerning VCAA.  Thus, no 
further notice is required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  The record reflects that during the course of the 
appeal, the veteran was scheduled to undergo additional VA 
examinations on December 10, 2003.  However, the veteran 
failed to report to these examinations and did not provide 
explanation for his failure to appear.  In this regard, the 
VA's duty to assist claimants is not a one-way street.  A 
veteran who is seeking benefits also has an obligation to 
assist the VA in the adjudication of his claims.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide adequate medical examinations that are 
needed to substantiate the claims, and by submitting to VA 
all medical evidence that is missing that would supporting 
his claims.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

Inasmuch as the veteran was given the opportunity to present 
testimony before the undersigned Veterans Law Judge, the 
Board finds that no additional development is needed at this 
time, as the duty to assist requirement has been satisfied.  
See Quartuccio, supra.

I.  Service Connection.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a 
one-year period of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection to be granted.  38 C.F.R. § 3.303(b).  The 
chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held, however, that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record in a case, before the Secretary renders a 
decision with respect to benefits under the laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends that he is entitled to 
service connection for a back disorder because this disorder 
became manifest during active service.  In this respect, the 
service medical records include an August 1955 notations 
indicating that the veteran complained of back pain.  April 
1956 notations also show that the veteran reported a back 
injury in basic training in 1955 and was again having 
difficulties at this time.  He continued to have lumbo and 
sacral pain for the past year with full mobility, but the 
pain worsened with heavy lifting.  However, January 1957 x-
rays of the lumbosacral spine were negative for 
abnormalities.

The post service medical evidence includes an April 1957 VA 
examination report which shows that the veteran was diagnosed 
with poor posture, but no back condition per se was found at 
this time.  The veteran complained of tenderness at the L-S 
junction, but back tests were not specific.  X-rays taken at 
this time revealed intervertebral spaces and bodies with 
normal heights, normal lumbar lordotic curve, and normal 
sacro-iliac joint and sacrum.

Treatment records from the Ponce VA Medical Center (VAMC) 
dated from February 1993 to February 1999, describe the 
treatment the veteran received for various health problems, 
including back problems.  These records include May 1997 and 
November 1997 notations showing low back pain.  July 1998 
notations indicate a diagnosis of L5-S1 degenerative joint 
disease, and entries recorded in October 1998 show treatment 
for low back pain, and a diagnosis of mechanical low back 
pain.

As discussed above, following the July 2003 Board remand, the 
veteran was scheduled to undergo a VA examination on December 
10, 2003, which was to include a medical opinion regarding 
the etiology of the claimed back disorder.  However, the 
veteran failed to report to the examination and to meet his 
obligation to cooperate with the VA's efforts.  He has 
offered no adequate explanation.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992). 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a back disorder.  Although 
the veteran complained of back problems during his active 
service and the current medical evidence shows he suffers 
from mechanical low back pain and L5-S1 degenerative joint 
disease, the evidence simply does not show that there is a 
nexus between the in-service complaints and the currently 
claimed back problems.  Inasmuch as the preponderance of the 
competent medical evidence is against the veteran's claim, 
the claim of service connection for a back disorder is 
denied.  The application of the reasonable doubt doctrine is 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Increased Initial Rating.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  

In this case, in a February 1999 rating decision, the veteran 
was granted service connection and a 10 percent initial 
rating for infectious hepatitis type A, under Diagnostic Code 
(DC) 7345, effective February 1998.

During the course of the veteran's appeal, regulations 
pertaining to liver disorders were revised.  In this respect, 
the Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations (per 
the February 2003 VA letter), and the RO has rated the 
disability under both regulations (per the February 2004 
SSOC), the Board may proceed in making a determination.

As noted above, the veteran is currently rated 10 percent 
disabled under DC 7345.  Under DC 7345, in effect prior to 
July 2, 2001, the next higher rating was 30 percent.  A 30 
percent rating was assigned for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation was warranted for moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating was assigned for marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disability symptoms requiring 
rest therapy.  38 C.F.R. § 4.114, DC 7345 (2000).

Following the regulatory change on July 2, 2001, DC 7354 
provides a 20 percent evaluation for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. §§ 4.114, DC 7354 (2004).

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

Finally, a 100 percent evaluation is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id.

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2004).

According to the provisions of 38 C.F.R. § 4.113, there are 
diseases of the digestive system, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  See 
38 C.F.R. § 4.113.  Consequently, certain coexisting diseases 
in this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding, as outlined in 38 C.F.R. § 
4.14.

In turn, VA regulation provides that ratings under DCs 7301 
to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  Rather, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where warranted by the overall 
severity.  See 38 C.F.R. § 4.114.

With respect to the evidence of record, the service medical 
records show the veteran was treated for infectious hepatitis 
during active service.

The post-service medical evidence includes an October 1998 VA 
examination report which shows the veteran denied a history 
of alcohol or cigarette use, and referred to a history of 
hepatitis at 19 years of age.  At this time, he denied 
vomiting and hematemesis, although indicated melena episodes 
once or twice per month.  No treatment was reported at this 
time.  He complained of right upper quadrant pain episodes 
also once or twice a month not associated with other 
symptoms.  He also complained of fatigue sometimes, but 
denied weakness, depression or anxiety.  The objective 
findings included evidence of the veteran being 68 inches 
tall and 187 pounds, with no evidence of ascites but weight 
gain of 20 pounds in about one year.  There was no history of 
hematemesis; the liver was of normal size, and no evidence of 
superficial abdominal veins.  Also, there was normal muscle 
strength and no evidence of muscle wasting.  Liver function 
testing was within normal limits, and the hepatitis "BSAg" 
reported negative results.  The veteran was diagnosed with 
hepatitis by history.

As discussed above, following the July 2003 Board remand, the 
veteran was scheduled to undergo a VA examination on December 
10, 2003, in order to assess the current level of severity of 
the service-connected hepatitis, but he failed to report to 
the examination and to meet his obligation to cooperate with 
VA's efforts to obtain medical evidence that would document 
the extent of his disability.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992). 

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an award of an initial rating in excess of 10 percent for 
infectious hepatitis type A.  The medical evidence of record 
simply does not show that the service-connected infectious 
hepatitis type A is characterized by minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  In 
addition, the evidence does not show that this disability is 
characterized by daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  As such, 
the veteran's claim must be denied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  That is not the case here.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, at 54).  The Board finds that at this time, the 
preponderance of the evidence is against the claim for an 
increased rating for the veteran's hepatitis. Therefore, the 
veteran's claim must be denied. 

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected infectious 
hepatitis type A has not significantly changed during the 
appeal period.  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's infectious hepatitis type A alone 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted at this time.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a back disorder is denied.

An initial disability rating in excess of 10 percent for 
infectious hepatitis type A is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



